Citation Nr: 1228685	
Decision Date: 08/21/12    Archive Date: 08/30/12	

DOCKET NO.  07-31 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Appeals (VA) Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Appeals Management Center (AMC) in Washington, D.C.  The AMC granted service connection for PTSD and assigned the current rating.  This action was accomplished while the service connected issue was on Remand from the Board.  The case is otherwise within the jurisdication of the Regional Office (RO) of St. Petersburg, Florida.

In a rating decision of December 2008, of which the Veteran was informed that same month, the RO denied entitlement to service connection for hypertension, allergies, and a right knee disability.  Significantly, the Veteran voiced no disagreement with that denial of benefits.  However, in a subsequent statement of December 2011, the Veteran indicated that he was still seeking service connection for a bilateral knee disorder, allergies (including sinusitis and rhinitis), and hypertension, as well as for sleep apnea and a "heart condition."  Under the circumstances, it would appear that the Veteran is attempting to reopen his previously denied claims for service connection for a right knee disability, hypertension, and allergies, as well as to establish entitlement to service connection for a left knee disability and a "heart condition."  Inasmuch as these issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for clarification, and, if necessary, appropriate action.

This case was previously before the Board in August 2011, at which time it was remanded in order that the Veteran might be afforded a hearing before a Traveling Member of the Board.  That hearing having been accomplished, the case is once more before the Board for appellate review.

Finally, for reasons which will become apparent, this appeal is again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.

REMAND

The Veteran in this case seeks an increased evaluation for service-connected posttraumatic stress disorder.  In pertinent part, it is contended that current manifestations of that disability are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the 30 percent schedular evaluation now assigned.

In that regard, a review of the record would appear to indicate that the Veteran last underwent a VA psychiatric examination for the purpose of determining the severity of his service-connected posttraumatic stress disorder in September 2007.  Moreover, while at the time of a hearing before the undersigned Veterans Law Judge in May 2012, the Veteran indicated that he had seen three separate physicians over the course of the past two weeks for treatment of his service-connected posttraumatic stress disorder (see Transcript, p. 4), the most recent treatment records currently on file are dated in December 2008.  Significantly, during the course of the aforementioned hearing, the Veteran indicated that his posttraumatic stress disorder-related symptomatology, and, in particular, his memory, had become progressively worse.  See Transcript, pp. 9, 16.  

Moreover, it has recently been requested that the Veteran be afforded an additional VA psychiatric examination prior to a final adjudication of his claim for an increased rating.  In that regard, the United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of disability since the previous examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the disability had increased in severity); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Significantly, the Veteran's accredited representative has indicated that the Veteran's posttraumatic stress disorder is becoming progressively worse.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.

Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions: 

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to December 2008, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded an additional VA psychiatric examination in order to more accurately determine the current severity of his service-connected posttraumatic stress disorder.  The Veteran is to be notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the examination, and in accordance with the latest AMIE worksheets for evaluating service-connected psychiatric disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent (i.e., severity) of his service-connected posttraumatic stress disorder.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiner prior to completion of the examination.  In addition, the examiner must specify in the report that the claims file has been reviewed.  

3.  The RO/AMC should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

4.  The RO/AMC should then readjudicate the Veteran's claim for an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in July 2008.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


